Citation Nr: 1010736	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  09-19 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for sinusitis.

3.  Entitlement to service connection for tooth extraction 
secondary to sinusitis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1942 to January 
1947 and from May 1949 to October 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2009, a 
statement of the case was issued in May 2009, and a 
substantive appeal was received in June 2009.  An appeal on 
the issue of entitlement to service connection for tinnitus 
had been on initiated, but that issue has since been granted 
by the RO in May 2009.  Accordingly, that issue is no longer 
in appellate status. 

The Veteran requested a travel Board hearing in June 2009.  
However, he failed to report for a hearing scheduled in 
October 2009.  Accordingly, the hearing request is considered 
to have been withdrawn. See 38 C.F.R. § 20.702 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO last denied service connection for hearing loss in 
January 2004.  The Veteran was notified of that decision and 
did not appeal.  

2.  The evidence received since the RO's January 2004 
decision which denied request to reopen a claim of service 
connection for hearing loss does not raise a reasonable 
possibility of substantiating the claim.

3.  The RO last denied service connection for sinusitis in 
January 2004.  The Veteran was notified of that decision and 
did not appeal.  

4.  The evidence received since the RO's January 2004 
decision which denied a request to reopen a claim of service 
connection for sinusitis does not raise a reasonable 
possibility of substantiating the claim.

5.  A dental disorder, to include loss of teeth, was not 
shown in service.  A dental disorder to include loss of teeth 
diagnosed after service is unrelated to service, to a disease 
or injury of service origin, or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The RO's January 2004 decision denying service connection 
for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

2.  The evidence received since the December January 2004 
rating decision is not new and material and the requirements 
to reopen the claim have not been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  The RO's January 2004 decision denying service connection 
for sinusitis is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

4.  The evidence received since the December January 2004 
rating decision is not new and material and the requirements 
to reopen the claim have not been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

5.  The criteria for service connection for tooth extraction 
secondary to sinusitis have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.381, 
4.150, Diagnostic Code 9913 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by 
letters dated in March and August 2008.  The letters 
contained the notice required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006), concerning reopening the hearing loss and 
sinusitis claims.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Moreover, the notification advised the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, as is required by Dingess.  
Accordingly, no further development is required with respect 
to the duty to notify.  

VA also has a duty to assist a claimant under the VCAA.  VA 
has obtained service treatment records; assisted the Veteran 
in obtaining evidence; afforded the Veteran examinations in 
May 2009 for hearing loss and sinusitis; obtained medical 
opinions as to the etiology of hearing loss and sinusitis; 
and afforded the Veteran the opportunity to give testimony 
before the Board.  A VA examination is not necessary for the 
tooth extraction claim as the record contains sufficient 
competent medical evidence to decide the claim.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  The 
representative feels that the April 2009 VA sinusitis 
examination was inadequate for rating purposes, because the 
examiner did not list any medical credentials.  However, the 
examiner indicated that she was an M.D., and an examination 
was not necessary at that time, as new and material evidence 
had not been secured.  38 C.F.R. § 3.159 (c)(4)(iii)(2009).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Pertinent criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre- 
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as organic diseases of the nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 
3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.


In evaluating the Veteran's hearing loss claim, it is 
observed that the threshold for normal hearing is from 0 to 
20 decibels, with higher threshold levels indicating some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  Moreover, for VA compensation and pension 
purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).  

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability. 38 C.F.R.§ 3.310(a). Secondary service 
connection also applies to aggravation of a nonservice- 
connected disability by a service-connected disability. Allen 
v. Brown, 7 Vet. App. 439 (1995). The provision of 38 C.F.R.§ 
3.310(a) was recently amended to conform with Allen, but 
since VA has been complying with Allen since the decision was 
issued in 1995, the amendment is not a liberalizing change in 
the law and does not otherwise change the application of the 
38 C.F.R. § 3.310.

Regarding secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability. See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.   
38 C.F.R. § 19.26. A substantive appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. § 
20.302(b).  Otherwise, the determination becomes final and is 
not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108.

The provisions of 38 C.F.R. § 3.156 provide as follows:

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Hearing loss

The Board notes here that the November 2008 rating decision 
addressed the issue of new and material evidence and did not 
reopen the Veteran's claim for bilateral hearing loss.  The 
Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

The Board notes that the claim for hearing loss was 
originally denied by the RO in a March 1965 rating decision.  
The Veteran was notified of the decision and furnished notice 
of appellate rights and procedures.  However, he did not file 
a notice of disagreement, and the March 1965 decision became 
final.  38 U.S.C.A. § 7105(c). The evidence before the RO at 
the time of the March 1965 decision consisted of the 
Veteran's service treatment records and December 1964 and 
January 1965 VA examination reports.  Hearing loss was not 
treated in service or shown on service discharge examination 
in July 1964 or in the VA examination reports.  The RO denied 
the claim because hearing loss disability was not shown.

The Veteran later attempted to reopen his claim and was 
denied by the RO in December 1983.  An appeal was perfected 
and the matter came before the Board
in March 1985.  The Board considered additional evidence 
including an October 1983 VA examination report containing an 
impression of mild high frequency sensorineural hearing loss.  
The Board found that hearing loss was not incurred during 
service and that a compensable sensorineural hearing loss was 
not manifest within one year after service.  

The RO denied the claim again in February 1991.  At that 
time, the RO considered more recent medical records and found 
that no new and material evidence had been received.  The RO 
noted that the records submitted pertained to current 
treatment only and that they contained no new findings to 
show that the hearing loss was service related as claimed by 
the Veteran.  Evidence submitted at that time showed that the 
Veteran then had bilateral hearing loss disability as defined 
by 38 C.F.R. § 3.385 (2009).  

The RO denied the claim again in June 1995.  It found that 
evidence submitted was not new and material.  That evidence 
confirmed the Veteran's current hearing loss but did not 
demonstrate or suggest incurrence of a hearing loss in 
service.  

The Veteran applied to reopen his claim in 2003.  A VA 
examination was conducted in November 2003.  At that time, 
the examiner reviewed the Veteran's claims folder and his 
history.  She noted that the Veteran's service discharge date 
was in October 1964 and that testing done in January 1965, 
shortly after discharge, indicated hearing within normal 
limits bilaterally.  She therefore opined that it was not 
likely that the Veteran's hearing loss was related to his 
military service.  The RO denied the claim in January 2004.  
The Veteran disagreed with that decision in November 2004 but 
after the RO issued a statement of the case in December 2004, 
he did not file a substantive appeal.  Therefore, the January 
2004 decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.

The Veteran has most recently applied to reopen the claim in 
February 2008.  In July 2008, he indicated that his ears were 
hurt in service and that now he could not hear at all.  On VA 
examination in May 2009, the Veteran's claims file and 
medical record were reviewed and he was found to have left 
and right ear sensorineural hearing loss disability.  The 
examiner reviewed audiometry reports from service to the 
present and considered the Veteran's service dates.  He 
observed that the Veteran had normal hearing in both ears 
shortly before service discharge and a few months after 
discharge.  Given these results, it was not likely that the 
Veteran's hearing loss was related to his military noise 
exposure.  Also, the hearing loss was sensorineural in nature 
and hearing loss due to otitis media is typically conductive 
in nature.  Therefore, it was not likely that the Veteran's 
hearing loss is related to his service-connected otitis 
media.  (For clarification, the Board notes that service 
connection is in effect for otitis externa, but not otitis 
media.)

Based on a review of the record, the Board concludes that new 
and material evidence has not been received to reopen the 
claim for service connection for hearing loss.  At the time 
of the most recent rating decision in January 2004, there was 
evidence of a current hearing loss disability but such 
evidence did not relate it to service.  The evidence 
submitted since that time does not relate the Veteran's 
hearing loss disability either to service or to a 
service-connected disability.  The VA examiner in April 2009 
indicated that it would not be related to service or to 
otitis media.  He did not indicate that it was likely related 
to service or to the service-connected otitis externa.  No 
competent medical evidence has been submitted linking the 
Veteran's current bilateral hearing loss disability either to 
service or to a service-connected disability.  Moreover, the 
Veteran has not provided lay evidence of continuity of 
symptomatology such as to suggest a nexus between his current 
disability and active service.  Accordingly, the claim may 
not be reopened.  

The Veteran's representative indicated in January 2010 that 
the Veteran's bilateral hearing loss disability could have 
been caused by work around generators and industrial noise in 
service.  However, this evidence is not competent, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992), and 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993), and so it 
is not material.  



Sinusitis

The Board notes here that the November 2008 rating decision 
addressed the issue of new and material evidence and did not 
reopen the Veteran's claim for sinusitis.  The Board is not 
bound by that determination and must nevertheless consider 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The RO denied service connection for sinusitis in March 1965.  
At that time, service treatment records did not show 
sinusitis but in May 1949, the Veteran had reported prior 
treatment in 1948 for sinusitis.  In May 1956 he was treated 
for sinus-related complaints, but the objective findings 
indicated that there was no sinus involvement.  No further 
complaints or treatment was noted and although he endorsed 
sinusitis in his report of medical history, his sinuses were 
objectively normal on service discharge examination in July 
1964.  

Following separation from service, a VA examination with 
X-rays was conducted in December 1964.  The X-rays were 
normal and showed no evidence of either acute or chronic 
inflammation of the paranasal sinuses.  The examiner's 
diagnosis was no sinusitis.  The RO denied the claim because 
a disability was not found on VA examination.

In October 1999, the Veteran attempted to reopen his claim of 
service connection for sinusitis.  The RO again denied the 
claim in February 2000.  At that time, the RO found that new 
and material evidence had not been submitted and denied the 
claim because there was no evidence to show a relationship 
between claimed sinusitis and service, and no evidence 
showing chronic sinusitis.  

The RO again denied the claim in January 2004.  The RO noted 
that recent evidence was not considered to be new and 
material because it failed to show that chronic sinusitis 
began in service and had continued since discharge.  That 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Since that last final January 2004 decision, an April 2009 VA 
examination report has been received.  The report indicates 
that the Veteran's claims folder was reviewed, as was his 
history.  The Veteran claimed to have had trouble with his 
sinuses in 1951 or 1952, and to have continued problems with 
his sinuses and infections.  Treatment records were 
thoroughly reviewed.  The Veteran had been seen by VA in 
January 2007 and was believed to have allergic verses chronic 
sinusitis.  He described his recent symptoms to the examiner.  
The diagnosis was sinusitis but the examiner stated that it 
was unclear whether he truly has chronic ongoing sinusitis.  
The examiner noted that when the Veteran had seen an ear, 
nose, and throat physician in service, that physician felt 
that his sinuses were not necessarily the problem.  He also 
noted that the Veteran had reported in 1973 that his sinuses 
bothered him until 5 years before that time.  He had seen 
ear, nose, and throat throughout the 1980s and 1990s, and the 
examiner did not see any evidence of sinusitis or treatment 
for such except for once in 1996.  Because of the above, the 
examiner felt that any current sinus conditions are less 
likely than not caused by or a result of service.  

The Board finds that evidence received since the RO's last 
final denial in January 2004 is not new and material.  The 
basis for the January 2004 decision was that the evidence did 
not show that chronic sinusitis began in service and had 
continued since service.  The opinion from the VA examiner in 
April 2009 was that any current sinus conditions were less 
likely than not caused by or a result of service.  No 
competent evidence received since the January 2004 denial, to 
include the Veteran's lay statements, shows that chronic 
sinusitis began in service and has continued since service.  
Accordingly, the claim may not be reopened.  

The representative has argued in January 2010 that if a 
claimant suffers from a chronic condition that was incurred 
in service, any manifestations of it at a later date are 
service-connected, unless attributable to intercurrent 
causes.  He also points out that continuity of symptomatology 
may be established if a claimant can demonstrate that a 
condition was noted in service, post-service continuity of 
the same symptomatology, and a nexus.  However, the evidence 
does not demonstrate or suggest that the Veteran had a 
chronic condition in service.  Again, findings were normal on 
service discharge examination and again on post-service VA 
examination in December 1964.

Tooth extraction

The Veteran is seeking service connection for tooth 
extraction secondary to sinusitis.  

38 C.F.R. § 3.381 provides that the rating activity will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred in or aggravated in the 
line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other service trauma, or whether the Veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b).

Further, the regulations provide for service connection, for 
treatment purposes, of teeth filled or extracted more than 
180 days after service entry.  The regulation notes, at 38 
C.F.R. § 3.381(e)(3), that third molars will not be service-
connected unless disease or pathology developed after 180 
days or more of active service, or unless the removal was due 
to dental trauma.  In addition, teeth extracted because of 
chronic periodontal disease will be service-connected only if 
they were extracted after 180 days or more of active service.

In addition to the dental conditions for which outpatient 
dental treatment is warranted under 38 C.F.R. § 3.381, such 
treatment may be available to the Veteran under the 
provisions of 38 U.S.C.A. § 17.161, which sets forth several 
classes of eligibility therefor.  For instance, outpatient 
dental treatment on a one-time completion basis is available 
to Veterans with a service-connected noncompensable dental 
disability shown to have been in existence at time of 
discharge or release from active service which took place 
before October 1, 1981, if application was received within 
one year after such discharge or release (Class II 
eligibility).

In addition to treatment on a one-time completion basis, 
outpatient dental treatment is available (regardless of the 
one-year application requirement) for compensable dental 
disability (Class I), noncompensable dental disability 
resulting from combat wounds or service trauma (Class II(a)), 
noncompensable dental disability of those shown to have 
prisoner of war status (Class II(b) and Class II(c)), dental 
disability associated with aggravation of a service-connected 
disability (Class III), those with service connected 
disability rated 100 percent disabling (Class IV), those 
participating in vocational rehabilitation under Chapter 31 
(Class V), or those scheduled for admission or otherwise 
receiving care from VA under Chapter 17 of 38 U.S.C. (Class 
VI). 38 C.F.R. § 17.161 (2009).  For the purposes of 
determining whether a Veteran has Class II(b) eligibility for 
dental care under 38 C.F.R. § 17.161, the term "service 
trauma" does not include the intended effects of treatment 
provided during the Veteran's military service, including 
tooth extraction.  See VAOPGCPREC 5-97 (January 22, 1997).

A compensable, 10 percent, disability evaluation is warranted 
where the lost masticatory surface cannot be restored by 
suitable prosthesis and there is loss of all lower anterior 
teeth or all upper and lower teeth on one side; a zero 
percent disability rating is warranted where the loss of 
masticatory surface can be restored by suitable prosthesis.  
These ratings apply only to bone loss through trauma or 
disease, such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.  38 C.F.R. § 4.150, 
Diagnostic Code 9913 (2009).

The Veteran has not presented any medical evidence suggesting 
that he currently has a compensable dental disorder or 
disability which is related to dental trauma in service.  To 
the contrary, service trauma is not alleged or shown and his 
dentist indicated in January 2009 that he had recently been 
provided with upper and lower dentures.  The Veteran attempts 
to attribute his loss of teeth to a service-connected 
sinusitis.  However, service connection is not in effect for 
sinusitis.  Since he does not have a compensable dental 
disorder or disability which is related to dental trauma in 
service, or a service-connected sinusitis, service connection 
for tooth extraction can not be granted.  

There is no lost masticatory surface which cannot be restored 
by suitable prosthesis, and there is no loss of all lower 
anterior teeth or all upper and lower teeth on one side.  
Therefore, even if the Veteran had shown dental trauma, he 
would not be entitled to outpatient dental treatment, since 
under 38 C.F.R. § 17.161, for Class I treatment, there must 
be a compensable disability, and there is not. Additionally, 
he is not entitled to treatment under 38 C.F.R. § 17.161, for 
Class II (a) treatment, as there is no combat wound or 
service trauma.

The issue before the Board is service connection for tooth 
extraction due to sinusitis and, as described above, this is 
denied.  The Veteran is not claiming entitlement to dental 
treatment on a one-time completion basis.  Finally, it is 
neither claimed nor shown that the Veteran meets any of the 
other dental treatment eligibility categories set forth in 38 
C.F.R. § 17.161.

Under the circumstances, service connection for tooth 
extraction secondary to sinusitis is not warranted.


ORDER

New and material evidence having not been received, the 
application to reopen a  claim of service connection for 
hearing loss is denied.  

New and material evidence having not been received, the 
application to reopen a  claim of service connection for 
sinusitis is denied.  

Service connection for tooth extraction secondary to 
sinusitis is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


